FILED
                           NOT FOR PUBLICATION                              FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30002

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00248-EJL

  v.
                                                 MEMORANDUM *
JESUS RAUL-CRUZ,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-30037

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00248-EJL

  v.

VICTOR COPADO,

              Defendant - Appellant.



                   Appeals from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

      In these related appeals, Jesus Raul-Cruz and Victor Copado appeal from the

respective 87-month and 100-month sentences imposed following their guilty-plea

convictions for conspiracy to distribute cocaine and marijuana, in violation of 21

U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291. In

No. 11-30002, we dismiss in light of a valid appeal waiver. In No. 11-30037, we

affirm.

      In No. 11-30002, Raul-Cruz’s valid appeal waiver bars this appeal

challenging the district court’s imposition of a sentencing enhancement for

possession of a firearm. See United States v. Joyce, 357 F.3d 921, 922 (9th Cir.

2004). We decline to consider Raul-Cruz’s contention, raised for the first time in

his reply brief, that he is entitled to an exception to the waiver. See United States

v. Rearden, 349 F.3d 608, 614 n.2 (9th Cir. 2003).

      In No. 11-30037, Copado contends that the district court erred by imposing a

two-level enhancement under U.S.S.G. § 2D1.1(b)(1) for possession of a firearm.

This contention fails because the district court adequately found that the possession



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                            11-30002, 11-30037
of firearms by co-conspirators was reasonably foreseeable to Copado, see United

States v. Benford, 574 F.3d 1228, 1234 (9th Cir. 2009), and this finding was not

clearly erroneous in light of the nature of the conspiracy and the ample evidence of

firearm possession. See United States v. Garcia, 909 F.2d 1346, 1349-50 (9th Cir.

1990).

         No. 11-30002: DISMISSED.

         No. 11-30037: AFFIRMED.




                                          3                           11-30002, 11-30037